Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, the phrase “said cushioning mechanism placed in or attached to a pouch of said inner layer” is confusing and indefinite because it has no clear meaning that where is a pouch of said inner layer?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12, 17, 19, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu et al. (2012/0248177; hereinafter Beaulieu) in view of Matta (2015/0314940) and/or Brandolini et al. (2004/0000581; hereinafter Brandolini).
As to claims 1 and 27, Beaulieu discloses a device (10) for holding an object (30), the device comprising a single sheet of material (11) folded along a fold line (14) to form a front panel (12, 17) and a rear panel (13, 19) with each panel having four sides, the front and rear panels are joined together on either two sides or three sides by a closing mechanism (21, 21’) that holds the front and rear panels together to form a pocket (25) in which the object is placed, the closing mechanism located along an edge of either the two sides or three sides of the front and rear panels, and each of the front and rear panels having an inner layer (17, 19) and an outer layer (12, 13).  Beaulieu further discloses at least one of the front and rear panels comprises a cushioning mechanism (17, 19) and the cushioning mechanism is either the inner layer or the outer layer or both the inner and outer layers (the inner layer comprises the cushioning mechanism (17, 19) and the cushioning mechanism formed from a corrugated board panel/corrugated cardboard panel ([0018], [0021], claim 12); the corrugated board panel is used for providing shock absorbing [0021] which is considered equivalent to cushioning mechanism as claimed).  The cushioning mechanism providing a cushion for the object placed in the pocket [0021], and the device having an opening (16) for receiving the object  The corrugated board panel/corrugated cardboard panel is considered equivalent to paper including kraft paper, or 
As to claim 2, the device of Beaulieu for forming an envelope which is considered equivalent to a bag, pocket, protective enclosure or sleeve.
As to claim 5, Brandolini further discloses the two separate sheets of material have same dimensions (Fig. 8).
As to claim 6, see Fig.s 1-2 of Brandolini.
As to claim 7, to the extent that the Examiner can determine the scope of the claim, the inner layer (17, 19) of at least one of the two separate sheets of Beaulieu as modified comprises the cushioning mechanism (see above) placed in or attached to a pouch of the inner layer as claimed (Beaulieu discloses the corrugated board panel is adhesively secured over at least one of the inner face of the outer layer [0007]).
As to claim 19, Beaulieu further discloses an open side closure mechanism (15) for closing an open side (16) of the device as claimed.
As to claim 20, Beaulieu further discloses the closure mechanism comprises an adhesive (23).

Claims 3, 4, 8, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of The Official Notice and Gatward (4,515,840) and/or Dedow (4,471,872).  
As to claims 3, 4 and 11, the device of Beaulieu as modified above further fails to show the inner layer, the outer layer, or both the inner layer and the outer layer of at least one of the two separate sheets comprises embossed paper, or the two separate sheets comprise embossed paper as claimed.  The Official Notice is taken of an old and conventional practice of providing a device comprising at least one sheet of material and the sheet is embossed.  Gatward, is cited by way of example only, shows a device (10) comprising a sheet of materials (4-6) and the sheet of materials comprise embossed paper (column 2, lines 13-30) to provide better insulation properties and/or better absorbent.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Gatward to modify the device of Beaulieu as modified so the device is constructed with the inner layer, the outer layer, or both the inner layer and the outer layer of at least one of the two separate sheets comprises embossed paper, or the two separate sheets comprise embossed paper as claimed to provide better insulation properties for better protecting an object disposed within the device.
As to claim 8, the device of Beaulieu as modified further fails to show the cushioning mechanism comprises shredded paper in lieu of the paper including the corrugated paper.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beaulieu as modified so the cushioning mechanism comprises shredded paper instead of the corrugated paper because the selection of the specific materials for forming the cushioning mechanism such as the materials as taught by 
As to claims 13-15, Beaulieu discloses the device as modified above having most of the limitations of the claims except for two opposing sides of the device are open or two adjoining sides of the device are open as claimed.  The Official Notice is taken of an old and conventional practice of providing a device for holding at least one object, the device comprising four sides with two opposing sides of the device are open or two adjoining sides of the device are open to facilitate inserting the object into the device.  Dedow, is cited by way of example only, teaches a device (50) in the embodiment of Figure 5 comprising four sides with two opposing sides (52, 54) are open (the side end 54 was open prior of sealing).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Dedow to modify the device of Beaulieu as modified so the device is constructed with two opposing sides of the device are open or two adjoining sides of the device are open to facilitate inserting the object into the device and because the selection of the specific method for forming the device such as the device is constructed with one side is open or two opposing sides of the device are open or two adjoining sides of the device are open would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 16, Dedow further teaches a closing mechanism could be taped, stitched or glue (column 5, lines 1-8).

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Beaulieu (2012/0248177) or, in the alternative, under 35 U.S.C. 103 as obvious over Beaulieu in view of Brandolini (2004/0000581).  Beaulieu discloses a device (10) for holding an object (30) placed within the device, the device comprising a padded paper envelope (10; 25) which is considered equivalent to a pocket, sleeve, or bag as claimed.  The pocket, sleeve, or bag having an opening (16), an outer layer (11-13) and an inner layer (17, 19), a cushioning mechanism (17, 19) being the inner layer, the cushioning mechanism comprising a corrugated board panel/corrugated cardboard panel ([0018], [0021], claim 12; the corrugated board panel is used for providing shock absorbing [0021] which is considered equivalent to cushioning mechanism as claimed), the corrugated board panel/corrugated cardboard panel is considered equivalent to paper including kraft paper or corrugated paper as claimed, and a closure mechanism (15, 21, 21’) which closes the device when the object is placed in the device and the closure mechanism located along an edge of either two or three sides of the pocket, sleeve, or bag to hold the device together.  To the extent that the device of Beaulieu fails to show the closure mechanism located along the edge of either two or three sides of the pocket, sleeve or bag to hold the device together, Brandolini discloses a device (10) for holding an object, the device comprising two separate sheets of material (20, 30, [0037]; Figure 5 or 6 or 7) with each of the two separate sheets having four sides (Figure 2), the two separate sheets of material joined together on either two sides or three sides by a closing mechanism (70a, 70b, 70c) that holds the two separate sheets of material together to form a pocket (120) in which the object is placed, the closing mechanism located along an edge of the two separate sheets to hold the two separate sheets together.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Brandolini to modify the device of 
As to claim 31, Beaulieu discloses the device comprises four sides, and the device is open on either one or two sides (Fig. 2).

Response to Arguments
Applicant's arguments filed on 10/25/2007 have been fully considered but they are not deemed to be persuasive.  
Applicant argues “Beaulieu only teaches a padded paper envelope which is not a pocket, sleeve or bag” on page 7 of the remarks is noted.  This is not persuasive because the padded paper envelope of Beaulieu is used for holding objects so it is considered equivalent to a pocket, sleeve or bag as claimed since a pocket, sleeve or bag is also used for holding objects.
Applicant’s arguments with respect to cushioning mechanism in the remarks such as Beaulieu discloses corrugated panel not cushioning mechanism are noted.  They are not persuasive because Beaulieu discloses the corrugated board panel/corrugated cardboard panel is used for providing shock absorbing properties ([0018], [0021] & claim 12) which is considered equivalent to a cushioning mechanism as claimed.
Applicant argues “Claim 30 requires a cushion mechanism to be the inner layer, outer layer or both layers.  Beaulieu only teaches a thin paper sheet sandwiched between … lyaers” on page 7 of the remarks is noted.  This is not persuasive because Beaulieu discloses the corrugated board panel/corrugated cardboard panel/cushioning mechanism is the inner layer of the device as 
Applicant argues “Although Beaulieu teaches a closure flap 15 on one side of bag, the securing flaps cited by Examiner are not closure mechanism located along an edge side of a pocket, sleeve or bag” on page 7 of the remarks is noted.  This is not persuasive because Beaulieu discloses the closure mechanism (15, 21, 21’) which closes the device when the object is placed in the device, the closure mechanism located along an edge of the pocket, sleeve or bag as claimed.
Applicant argues “Beaulieu cannot teach the two separate sheets of material joined together leaving an opening for receiving an object.  Also, Beaulieu cannot teach a closing mechanism that holds two separate sheets of material to form a pocket.” on pages 8-9 of the remarks are noted.  They are not persuasive because the selection of the specific method for forming the device such as the device formed from a single sheet or two separate sheets as taught by Beaulieu or Matta or Brandolini or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and also because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art or vice versa.  Also, Beaulieu or Matta or Brandolini discloses the closing mechanism that holds the sheet(s) of material to form the pocket (as above).  Also, Beaulieu or Matta or Brandolini discloses the closing mechanism located at the edge of the sheet(s) to hold the sheet(s) together (as above).
Applicant’s arguments with respect to Matta and Brandolini in the remarks are noted.  They are not persuasive because each of Matta and Brandolini is relied upon for nothing more than the teaching of providing a device formed from two separate sheets of materials and the 
Applicant’s arguments with respect to Matta about a cushion of air cells on page 9 of the remarks is noted.  This is not persuasive because a cushion of air cells of Matta are not relied upon for the rejection of the claims.
Applicant’s arguments with respect to Brandolini about air bubbles on page 10 of the remarks are noted.  They are not persuasive because the air bubbles of Brandolini are not relied upon for the rejection of the claims.
Applicant’s argument with respect to claim 7 on page 11 of the remark is noted.  This is not persuasive because the inner layer (17, 19) of at least one of the two separate sheets of the device of Beaulieu as modified comprises the cushioning mechanism (17, 19; see above) and the cushioning mechanism placed in or attached to a pouch of the inner layer as claimed (Beaulieu discloses the corrugated board panel is adhesively secured over at least one of the inner face of the outer layer [0007]).
Applicant further argues “The Examiner’s statement about providing better protection for the object placed within the device is not found in Gatward” on page 12 of the remarks is noted.  This is not persuasive because Gatward discloses that “sufficient air can be entrapped to provide useful insulation properties …” (column 2, lines 13-25).  The useful insulation properties as shown by Gatward are considered equivalent to provide better protection.
Applicant’s argument with respect to claim 8 in the remarks is noted.  This is not persuasive because it would have been obvious to one having ordinary skill in the art to modify the device of Beaulieu as modified so the cushioning mechanism comprises shredded paper instead of the corrugated paper because the selection of the specific materials for forming the 
	Applicant’s argument with respect to claims 13-15 in the remarks is noted.  This is not persuasive for the reasons as set forth above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUAN K BUI/Primary Examiner, Art Unit 3736